Name: Commission Regulation (EEC) No 3757/88 of 1 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12 . 88 OfficialJournal of the European Communities No L 333/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3757/88 of 1 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on -monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 3765/88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (s), as last amended by Regulation (EEC) No 3653/88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3521 /88 (*), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 23 to 29 November 1988 for the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain in respect of the beef and veal, milk and certain processed products sectors , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'Spain' in Parts 1 , 3, 5 and 8 in Annex I is replaced by that given in Annex I to this Regu ­ lation. 2. Annexes II and III are replaced by Annexes II and III to this Regulation. Article 2 This Regulation shall enter into force on 5 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1988 . For the Commission Frans ANDRIESSEN Vice-President l) OJ No L 164, 24. 6 . 1985 , p. 6 . 0 OJ No L 182, 3 . 7 . 1987, p. 1 . *) OJ No L 164, 24. 6 . 1985 , p. 11 . 4) OJ No L 330, 2 . 12. 1988 , p. 15 . 5) OJ No L 167, 1 . 7 . 1988 , p. 1 . ¢) OJ No L 324, 28 . 11 . 1988 , p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4 . ¢) OJ No L 307, 12. 11 . 1988 , p. 28. No L 333/2 Official Journal of the European Communities 5 . 12 . ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I  1 000 kg  I l 0709 90 60  0712 90 19 1001 10 10 \ 1001 10 90 1001 90 91 \ I l 1001 90 99 1002 00 00 \ \ l 1003 00 10 l l I l 1003 00 90 \ I 1004 00 10 I l 1004 00 90 Il\ 1005 10 90 IIII\ 1005 90 00 II 1007 00 90 II 1008 20 00 Il\ 1101 00 00 \ l l 1102 10 00 I I \ 1102 20 10 l I 1102 20 90 l l 1102 90 10 1102 90 30 1102 90 90 11-1 7285 11-1 7286 1103 11 10 1103 11 90 l 1103 12 00 1103 13 11 11-2 7287 1103 13 19 11-3 7288 11-3 7289 \ 1103 13 90 I 1103 19 10 \ 1103 19 30 \ 1103 19 90 11-1 7285 11-1 7286 1103 21 00 l 1103 29 10 l l l 1103 29 20 1 l  5 . 12 . 88 Official Journal of the European Communities No L 333/3 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 11-1 11-1 7285 7286 DM F1 Pta  1 000 kg - £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 11-1 11-1 7285 7286  ' 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90  1104 29 10 1104 29 30 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293  1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 11-1 11-1 7285 7286  1107 20 00 1108 11 00 11-5 11-5 7294 7295 0) C)  No L 333/4 Official Journal of the European Communities 5 . 12 . 88 Positive Negative CN-code Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Table Nether ­ lands F1 Spam Pta United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg - o O C) o o o O O 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 170230 99 1702 40 90 \ 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7622 7623 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 O O OO OO oo oo OO oo oo oo oo oo oo oo oo oo oo oo oo 312,63 625,26 77,53 155,07 515,15 1 030,31 312,63 625,26 77,53 155,07 515,15 5 . 12 . 88 Official Journal of the European Communities No L 333/5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I [ \  1 000 kg -I 2309 10 13 23-8 7631 OO 1 030,31 2309 10 31 23-3 7624 O  23-3 769.1 O  2309 10 33 23-9 7541  \ 23-9 7542 X') l 312,63 23-9 7543 (2)('T \ 625,26 23-9 7544 (2X' \  23-9 7545 l 77,53 23-9 7546 OO 155,07 23-9 7547 OO  23-9 7548 OO 515,15 23-9 7549 OO 1 030,31 1 23-9 7645 OO  23-9 7646 OO 312,63 l 23-9 7647 OO 625,26 23-9 7648 OO  23-9 7649 OO 77,53 23-9 7650 OO 155,07 23-9 7651 OO  23-9 7652 OO 515,15 23-9 7653 OO 1 030,31 2309 10 51 23-4 7624 o  23-4 7692 o  2309 10 53 23-10 7541 oo  23-10 7542 OO 312,63 23-10 7543 OO 625,26 l 23-10 7544 OO  23-10 7545 OO 77,53 23-10 7546 OO 155,07 23-10 7547 OO  I 23-10 7548 OO 515,15 I 23-10 7549 OO 1 030,31 \ 23-10 7654 OO  23-10 7655 OO 312,63 23-10 7656 OO 625,26 23-10 7657 OO  23-10 7658 OO 77,53 23-10 7659 OO 155,07 23-10 7660 OO  23-10 7661 OO 515,15 23-10 7662 OO 1 030,31 2309 90 31 23-5 7624 o  23-5 7693 o  2309 90 33 23-11 7541 OO  23-11 7542 OO 312,63 No L 333/6 Official Journal of the European Communities 5 . 12. 88 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 \ I  1 000 kg - 2309 90 33 23-11 7543 oo 625,26 23-11 7544 oo l  23-11 7545 oo 77,53 23-11 7546 oo 155,07 I 23-11 7547 oo  23-11 7548 oo Il 515,15 23-11 7549 oo Il 1 030,31 23-11 7663 oo Il  I 23-11 7664 oo 312,63 l 23-11 7665 oo 625,26 23-11 7666 oo  l 23-11 7667 oo 77,53 I 23-11 7668 oo 155,07 I 23-11 7669 oo  l 23-11 7670 oo 515,15 23-11 7671 oo 1 030,31 2309 90 41 23-6 7624 o _ I 23-6 7694 o Il  2309 90 43 23-12 7541 oo Il  - 23-12 7542 oo 312,63 23-12 7543 oo 625,26 23-12 7544 oo  I 23-12 7545 00 77,53 I 23-12 7546 00 155,07 I 23-12 7547 oo  I 23-12 7548 oo 515,15 23-12 7549 oo 1 030,31 l 23-12 7672 oo  23-12 7673 oo 312,63 23-12 7674 oo Il 625,26 23-12 7675 ('(2) (3 )  l 23-12 7676 oo 77,53 23-12 7677 oo 155,07 I 23-12 7678 oo _ 23-12 7679 oo 515,15 23-12 7680 oo 1 030,31 2309 90 51 23-7 7624 o  23-7 7695 o  2309 90 53 23-13 7541 oo  23-13 7542 oo 312,63 23-13 7543 oo 625,26 23-13 7544 oo Il  23-13 7545 oo Il 77,53 23-13 7546 oo 155,07 I 23-13 7547 oo II  * 5 . 12 . 88 Official Journal of the European Communities No L 333/7 Positive Negative I CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 oo oo oo oo oo oo oo oo oo oo oo - 1 000 kg - 515,15 1 030,31 312,63 625,26 77,53 155,07 515,15 1 030,31 O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 333/8 Official Journal of the European Communities 5 . 12 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands ' F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg live weight  0102 90 10 \ \ o 225,64 0102 90 31 o 225,64 0102 90 33 \ 0) 225,64 0102 90 35 \ 0 225,64 0102 90 37 \ \ I 225,64 l l \  100 kg net weight  0201 10 10 \ \ 428,72 0201 10 90 l \ I 428,72 0201 20 11 l \ I 428,72 0201 20 19 l \ \ 428,72 0201 20 31 \ \ \ 342,98 0201 20 39 \ II\ 342,98 0201 20 51 I \ 514,47 0201 20 59 ||III 514,47 0201 20 90 IlI I 342,98 0201 30 00 \ \ I \ 586,67 0202 10 00 liI I 381,34 0202 20 10 (2) 381,34 0202 20 30 02-1 7014 61,01 ¢ 02-1 7018 61,01 02-1 7019 O 305,07 0202 20 50 02-1 7014 95,33 02-1 7018 95,33 02-1 7019 o 476,67 0202 20 90 IlIl o 305,07 0202 30 10 Il &lt;2) I 476,67 0202 30 50 ||I. \ 0O 476,67 0202 30 90 02-2 7034 95,33 ¢ 02-2 7038 « 476,67 0206 10 95 IIli 586,67 0206 29 91 II Il 476,67 0210 20 10 li\\\ 342,98 0210 20 90 \\li 489,65 0210 90 41 li\\|| 489,65 0210 90 90 li \\ 489,65 1602 50 10 16-4 7330 li 489,65 16-4 7331 293,34 16-4 7332 II 196,31 1602 90 61 16-4 7332 \ 196,31 5 . 12. 88 Official Journal of the European Communities No L 333/9  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied : 5 . 12. 88No L 333/ 10 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ l Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I  100 kg  0401 04-1 7058 \ I a + e 0402 10 11 \ \ l 334,53 0402 10 19 04-3 7059 \ l  04-3 7074 I \ 161,25 04-3 7078 \ l  04-3 7079 \ \ 334,53 0402 10 91 04-4 7089 I d+f 0402 10 99 04-4 7089 \ d+f 0402 21 11 04-2 7744 \ a + c 0402 21 17 04-6 7098 \  04-6 7099 \ 161,25 04-6 7114 I a + c 0402 21 19 04-2 7744 I a + c 0402 21 91 04-2 7744 I a + c 0402 21 99 04-2 7744 I l a + c 0402 29 04-2 7744 I a + c + f 0402 91 04-2 7744 I Il a + c 0402 99 04-2 7744 \ a + c+ f 0403 10 11 04-2 7744 \ Il a + c 0403 10 13 04-2 7744 l Il a + c 0403 10 19 04-2 7744 l l a + c 0403 10 31 04-2 7744 l l a + c+ f 0403 10 33 04-2 7744 \ Il a + c+ f 0403 10 39 04-2 7744 \ a + c + f 0403 90 11 04-5 7093 \  04-5 &gt;7094 \ 161,25 04-5 7097 Il 334,53 0403 90 13 04-6 7098  04-6 7099 Il 161,25 l 04-6 7114 Il a + c 0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744 li a + c+ f 0403 90 39 04-2 7744 li a + c+ f 0403 90 51 04-2 7744 II a + c 0403 90 53 04-2 7744 II a + c 0403 90 59 04-2 7744 a + c 0403 90 61 04-2 7744 a + c+ f 0403 90 63 04-2 7744 Il a + c+ f 5 . 12 . 88 Official Journal of the European Communities No L 333/ 11 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7226 7227 DM F1 Pta  100 kg  a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 145,92 149,56 220,83 226,35 257,07 263,50 1 306,21 1 338,87 12,98 13,30 489,65 501,90 b x coef b x coef b x coef b X coef b 12,98 13,30 14,79 15,16 b x coef b X coef 432,21 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc No L 333/ 12 Official Journal of the European Communities 5 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg - 0406 10 10 04-8 7228 464,43 04-8 7229 \ 297,15 04-8 , 7230 \ 364,62 04-8 7231 \ 135,07 04-8 7232 \ \ 185,77 0406 10 90 04-8 7226 \  04-8 7228 I 464,43 04-8 7230 \ 364,62 04-8 7232 \ 185,77 * 0406 20 10 \  0406 20 90 04-9 7233 \ 464,43 04-9 7234 \ 636,08 0406 30 10 04-10 7235 \  04-10 7236 l 166,59 04-10 7237 \ 243,75 04-10 7238 353,86 04-10 7239 \ 419,65 0406 30 31 04-10 7235  04-10 7236 Il 166,59 04-10 7237 I Il 243,75 04-10 7238 \ Il 353,86 0406 30 39 04-10 7235  04-10 7236 166,59 04-10 7237 243,75 04-10 7238 353,86 04-10 7239 Il 419,65 0406 30 90 419,65 0406 40 00 04-11 7240 Il  1 04-11 7241 435,97 0406 90 11 04-12 7242 364,62 04-12 7243 li  04-12 7244 432,21 04-12 7245 464,43 04-12 7246 Il 297,15 04-12 7247 IlIl 364,62 0406 90 13 04-13 7248 Il  04-13 7249 \\ 364,62 04-13 7250 IlIl 542,86 0406 90 15 04-13 7248  \ 04-13 7249 364,62 04-13 7250 liIl 542,86 0406 90 17 04-13 7248 Il  04-13 7249 liIl 364,62 04-13 7250 liIl 542,86 0406 90 19 \  5 . 12 . 88 Official Journal of the European Communities No L 333/ 13 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 90 21 04-14 7251 l  04-14 7252 494,50 0406 90 23 04-15 7254  04-15 7255 432,21 04-15 7256 l 464,43 04-15 7257 297,15 04-15 7258 364,62 0406 90 25 04-15 7254 I \  04-15 7255 432,21 04-15 7256 464,43 04-15 7257 \ 297,15 04-15 7258 || 364,62 0406 90 27 04-15 7254 ||  04-15 7255 || 432,21 04-15 7256 464,43 04-15 7257 297,15 04-15 7258 II 364,62 0406 90 29 04-15 7253 II  04-15 7254 II  04-15 7255 432,21 04-15 7256 464,43 l 04-15 7257 297,15 1 04-15 7258 \ 364,62 0406 90 31 04-15 7253 i l  04-15 7254 I  04-15 7255 l 432,21 04-15 7256 \ 464,43 04-15 7257 297,15 04-15 7258 364,62 0406 90 33 04-15 7253  l 04-15 7254  04-15 7255 432,21 04-15 7256 464,43 04-15 7257 297,15 04-15 7258 364,62 0406 90 35 04-16 7259  04-16 7274 432,21 04-16 7277 464,43 04-16 7278 l 297,15 04-16 7279 364,62 0406 90 37 04-16 7259  04-16 7274 432,21 04-16 7277 464,43 04-16 7278 \ 297,15 04-16 7279 1 364,62 No L 333/ 14 Official Journal of the European Communities 5 . 12. 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ I  100 kg - 0406 90 39 04-15 7254 l I  04-15 7255, \ l 432,21 04-15 7256 \ l 464,43 04-15 7257 \ 297,15 04-15 7258 \ 364,62 0406 90 50 04-15 7253 \  l 04-15 7254 \  04-15 7255 \ l 432,21 04-15 7256 I 464,43 04-15 7257 I 297,15 04-15 7258 \ 364,62 0406 90 61 \ \ \ Il  0406 90 63 \ \ \  0406 90 69 Ill \ 636,08 0406 90 71 04-8 7226 l  04-8 7227 I 432,21 04-8 7228 I 464,43 l 04-8 7229 II 297,15 l 04-8 7230 \ 364,62 0406 90 73 04-16 7259 II  04-16 7274 II 432,21 04-16 7277 464,43 I 04-16 7278 \ 297,15 04-16 7279 Il 364,62 0406 90 75 04-16 7259  04-16 7274 Il 432,21 l 04-16 7277 Il 464,43 04-16 7278 Il 297,15 04-16 7279 Il 364,62 0406 90 77 04-16 7259 \  04-16 7274 432,21 I 04-16 7277 464,43 04-16 7278 Il 297,15 04-16 7279 \\ 364,62 0406 90 79 04-16 7259 li  04-16 7274 Il 432,21 04-16 7277 464,43 04-16 7278 \\ 297,15 04-16 7279 364,62 0406 90 81 04-16 7259 li  04-16 7274 liIl 432,21 04-16 7277 li 464,43 04-16 7278 li 297,15 ' l 04-16 7279 II 364,62 0406 90 83  5 . 12 . 88 Official Journal of the European Communities No L 333/ 15 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0406 90 85 04-16 7259 I  04-16 7274 I 432,21 04-16 7277 \ 464,43 04-16 7278 \ \ 297,15 04-16 7279 \ 364,62 0406 90 89 04-15 7253 I  04-15 7254 I  04-15 7255 432,21 04-15 7256 || 464,43 04-15 7257 Il 297,15 04-15 7258 364,62 0406 90 91 04-8 7226  04-8 7231 Il . 135,07 04-8 7232 185,77 0406 90 93 04-8 7226 II  04-8 7231 II 135,07 04-8 7232 Il 185,77 0406 90 97 04-8 7226 II  04-8 7228 Il 464,43 04-8 7230 364,62 04-8 7232 185,77 0406 90 99 04-8 7226  04-8 7228 l I 464,43 04-8 7230 l 364,62 04-8 7232 l 185,77 2309 10 15 23-14 7553 I 31,26 23-14 7554 l 62,53 23-14 7555 \ 93,79 23-14 7556 117,24 23-14 7557 131,31 23-14 7558 140,68 23-14 7559 7,75 23-14 7569 15,51 \ 23-14 7573 23,26 23-14 7574 29,07 I 23-14 7577 32,56 23-14 7578 34,89 l 23-14 7579 51,52 23-14 7580 103,03 23-14 7581 l 154,55 23-14 7582 193,18 23-14 7583 216,36 23-14 7584 231,82 2309 10 19 23-14 7553 31,26 23-14 7554 \ 62,53 No L 333/ 16 Official Journal of the European Communities 5 . 12. 88 \ I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ I  100 kg  2309 10 19 23-14 7555 \ l 93,79 23-14 7556 \ l 117,24 I 23-14 7557 \ l 131,31 23-14 7558 l l 140,68 23-14 7559 l 7,75 23-14 7569 l l 15,51 23-14 7573 l 23,26 23-14 7574 l 29,07 1 23-14 7577 \ 32,56 23-14 7578 \ 34,89 23-14 7579 \ 51,52 23-14 7580 l 103,03 23-14 7581 l 154,55 23-14 7582 l 193,18 23-14 7583 l Il 216,36 l 23-14 7584 \ Il 231,82 2309 10 39 23-14 7553 I 31,26 23-14 7554 \ 62,53 23-14 7555 \ 93,79 23-14 7556 \ 117,24 23-14 7557 \ 131,31 23-14 7558 140,68 23-14 7559 7,75 23-14 7569 15,51 23-14 7573 l 23,26 23-14 7574 29,07 23-14 7577 32,56 23-14 7578 \ 34,89 23-14 7579 51,52 23-14 7580 liIl 103,03 23-14 7581 li 154,55 23-14 7582 \ 193,18 23-14 7583 216,36 23-14 7584 231,82 2309 10 59 23-14 7553 31,26 23-14 7554 li 62,53 23-14 7555 93,79 23-14 7556 II 117,24 23-14 7557 || 131,31 23-14 7558 140,68 23-14 7559 II 7,75 23-14 7569 II 15,51 23-14 7573 23,26 23-14 7574 Il 29,07 23-14 7577 li 32,56 5 . 12 . 88 Official Journal of the European Communities No L 333/ 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  100 kg  2309 10 59 23-14 7578 I 34,89 23-14 7579 \ 51,52 23-14 7580 I 103,03 23-14 7581 \ 154,55 23-14 7582 I 193,18 23-14 7583 \ 216,36 23-14 7584 || 231,82 2309 10 70 23-14 7553 ||I 31,26 23-14 7554 Il 62,53 23-14 7555 || 93,79 23-14 7556 117,24 23-14 7557 II 131,31 23-14 7558 II 140,68 23-14 7559 || 7,75 23-14 7569 II 15,51 23-14 7573 23,26 23-14 7574 Il 29,07 23-14 7577 II 32,56 23-14 7578 34,89 23-14 7579 Il 51,52 23-14 7580 103,03 23-14 7581 154,55 23-14 7582 \ 193,18 23-14 7583 l 216,36 23-14 7584 \ 231,82 2309 90 35 23-14 7553 l 31,26 23-14 7554 l 62,53 23-14 7555 93,79 23-14 7556 117,24 23-14 7557 131,31 / 23-14 7558 140,68 23-14 7559 7,75 23-14 7569 15,51 23-14 7573 23,26 23-14 7574 29,07 23-14 7577 32,56 23-14 7578 34,89 23-14 7579 51,52 23-14 7580 103,03 23-14 7581 154,55 23-14 7582 193,18 23-14 7583 216,36 23-14 7584 231,82 2309 90 39 23-14 7553 31,26 23-14 7554 62,53 No L 333/ 18 Official Journal of the European Communities 5 . 12 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  100 kg - 2309 90 39 23-14 7555 I 93,79 23-14 7556 l 117,24 23-14 7557 l 131,31 23-14 7558 I 140,68 23-14 7559 I 7,75 23-14 7569 I 15,51 23-14 7573 23,26 23-14 7574 \ 29,07 23-14 7577 I 32,56 23-14 7578 I 34,89 23-14 7579 I 51,52 l 23-14 7580 I 103,03 23-14 7581 I \ 154,55 23-14 7582 II\ 193,18 23-14 7583 l 216,36 23-14 7584 II 231,82 2309 90 49 23-14 7553 31,26 23-14 7554 62,53 23-14 7555 93,79 23-14 7556 117,24 23-14 7557 131,31 23-14 7558 l 140,68 23-14 7559 \ I 7,75 23-14 7569 15,51 23-14 7573 \ 23,26 23-14 7574 II\ 29,07 23-14 7577 32,56 23-14 7578 \ 34,89 23-14 7579 II 51,52 23-14 7580 103,03 23-14 7581 154,55 23-14 7582 193,18 23-14 7583 216,36 23-14 7584 231,82 2309 90 59 23-14 7553 I 31,26 23-14 7554 62,53 23-14 7555 li\ 93,79 23-14 7556 \\ 117,24 23-14 7557 li\ 131,31 23-14 7558 140,68 23-14 7559 7,75 23-14 7569 Ill 15,51 l 23-14 7573 li\ 23,26 23-14 7574 II 29,07 23-14 7577 32,56 5 . 12 . 88 Official Journal of the European Communities No L 333/ 19 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 - 100 kg  34,89 51.52 103,03 154,55 193,18 216,36 231,82 31,26 62.53 93,79 117,24 131,31 140,68 7,75 15.51 23,26 29,07 32,56 34,89 51.52 103,03 154,55 193,18 216,36 231,82  % milk fat/ 100 kg product  a b 5,514 5,994 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 2,971 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 3,345 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 0,270 % sucrose/100 kg product  f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein ana/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 333/20 Official Journal of the European Communities 5 . 12 . 88 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  0403.10 51  0403 10 53 I  0403 10 59  0403 10 91  0403 10 93 I \ \  0403 10 99  0403 90 71 \ l  0403 90 73 \ I \  0403 90 79 \  0403 90 91 I \ I  0403 90 93 \ \ l  0403 90 99 I l  1517 10 10 I \  1517 90 10 \ ||\  1704 10 11 ||II\  1704 10 19 IIII  1704 10 91 ||\  1704 10 99 IlII  1704 90 51 17-1 Il 1704 90 55 17-4 * 1704 90 61 17-4 * Il 1704 90 65 17-4 * Il 1704 90 71 17-4 II 1704 90 75 17-1 * Il\ 1704 90 81 17-2 X \ 17-2 7632  1704 90 99 17-3 # II 17-3 7632 li  1806 20 10 18-1 # 1806 20 30 18-1 1806 20 50 18-1 II 1806 20 70 18-1 II 1806 20 90 18-2 * II 1806 31 00 18-1 Il 1806 32 10 18-4 1806 32 90 18-4 * \ 1806 90 11 18-4 * \ 1806 90 19 18-1 * \ 1806 90 31 18-1 * \ Official Journal of the European Communities No L 333/215 . 12 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 18-3 18-3 18-3 18-4 18-4 18-2 * * 7632 # * *  100 kg  1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 19-4 19-2 19-1 19-1 19-1 19-1 * * * * * *  1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 * * * 7633 7634 # *  1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 * # # 6585 7585 6586 7586 *  2106 90 99 2905 44 11 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7001 7002 7003 7004 7635 7636 7637 7642  No L 333/22 Official Journal of the European Communities 5 . 12 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg - 2905 44 19  2905 44 91  2905 44 99 1  3505 10 10  3505 10 90  3823 60 11  3823 60 19  3823 60 91 1  3823 60 99   7001   7002   7003 I   7004 \   I 7005 \   7006 \   I 7007 \ \   Il 7008 \   7009   Il 7010   II 7011 II   II 7012   7013 Il   7015   li 7016 Il   II 7017   7020 Il   7021 II   7022 li   \ 7023 ||l   I 7024 II   7025 li   \ 7026 I   7027 \   7028   7029 \   ' 7030 \   7031 \   7032   7033   7035 \ \   7036   l 7037 \   7040   7041 I   7042  5 . 12 . 88 Official Journal of the European Communities No L 333/23 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ ||  100 kg   Il 7043   Il 7044   II 7045 IlI   II 7046 IlI   II 7047 Il   II 7048 Il   II 7049 ' IlI   II 7050 IlI   Il 7051 Il   II 7052 Il   II 7053 Il  ¢  II 7055 Il   II 7056 Il   Il 7057 I   I 7060   \ 7061   Il 7062 I   7063 l  .  \ 7064  &gt;  7065   \ 7066 I   7067   Il 7068 l   Il 7069   II 7070   Il 7071   II 7072   II 7073 II   II 7075   \ 7076 \   7077 \ I   \ 7080  .....  l 7081 \   I 7082 \ I'   7083 \   I 7084 \   I 7085 \   I 7086 \  1  I 7087 \   I 7088 I  *  I 7090 \   I 7091 \   I 7092 l  i  I 7095 l   \ 7096 \  No L 333/24 Official Journal of the European Communities 5 . 12 . 88 CN-code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg ­  7100 o   7101 (')   7102 O   7103 o   7104 C)   7105 o   7106   7107 (')   I 7108 o   7109 0   7110 o   7111 o   7112 o  »  \ 7113 o   \ 7115 o   I 7116 o   \ 7117 o   Il 7120 (')   7121 o   Il 7122 (')   II 7123 C)   li 7124 o   II 7125 o \  '  7126 (')   \ 7127 0   7128 o   I 7129 o   \ 7130 (') l   7131 C)   7132 o I   7133 o \   7135 C)   7136 o   7137 n   7140 o   7141 C)   7142 C)   7143 o   7144 n   7145 C)   7146 n   \ 7147 C) 1   7148 n   7149 0)   7150 C) \  5 . 12 . 88 Official Journal of the European Communities No L 333/25 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I ||  100 kg   II 7151 C) \   II 7152 C)   II 7153 o   \\ 7155 C)   7156 (l) I   7157 o   !! 7160 o   Il 7161 o l '   II 7162 C)   II 7163 o   II 7164 o   II 7165 C)  II 7166 O   II 7167 C)   Il 7168 C)   II 7169 o   II 7170 o   7171 o   Il 7172 C)   II 7173 o   II 7175 o I   II 7176 o   ' 7177 (')   . II 7180 O   Il 7181 C)   || 7182 C)   I 7183 (') I   7185 (')   I 7186 o   7187 0)   I 7188 C)   I 7190 o   I 7191 o   \ 7192 o   \ 7195 o   \ 7196 C)   7200 o   7201 C)   7202 o    7203 (J)   7204 /1 \   7205 (')   7206 C)   \ 7207 C)   7208 (1)  No L 333/26 Official Journal of the European Communities 5 . 12 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg I  7209 0)   7210 C)   7211 o   7212 C)   7213 o   7215 C)   7216 (')   7217 O   7220 o  \  7221 o  \  7260 o   7261 C)   7262 0)   \ 7263 0)  \  I 7264 C)   \ 7265 o   I 7266 C)   7267 o   II 7268 C)   Il 7269 o   II 7270 O   II 7271 o   7272 C)   II 7273 C)   \ 7275 o  \  \ 7276 (l)   7280 o l   7300 (') l   I 7301 o   7302 (') .   7303 (') \   7304 O I   7305 C)  \  7306 C) \   7307   7308 o \   7309 (l) \   7310 o l   7311 (l)   7312 o   7313 o   7315 (x)   7316 (l )   7317 (l) \   7320 o l  5 . 12 . 88 Official Journal of the European Communities No L 333/27 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg   \ 7321 0)   7360 o   \\ 7361 0) .   || 7362 0   || 7363 o I   II 7364 C)   || 7365 o   || 7366 C)   7367 (l)   || 7368 (l)   II 7369 o   II 7370 C)   II 7371 C) ,   II 7372 o   li 7373 o   II 7375 o   II 7376 C)   || 7380 C)   II 7400 O   II 7401 C) I   II 7402 n   7403 o   Il 7404 C)   || 7405 0   Il 7406 o   l 7407 (l)   II 7408 O  '  II 7409   7410 O   \ 7411 (l)   I 7412 (l)   I 7413 o   7415 (l)   \ 7416 o   I 7417 C1)  /  I 7420 (l) .   I 7421 o   I 7460 (')   I 7461 o   I 7462 o   7463 /1\   7464 C)   7465 o   I 7466 C)   7467 o  Official Journal of the European Communities 5 . 12 . 88No L 333/28 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I  100 kg ­  7468 0)   7470 o \   7471 o   7472 o \   7475 o   7476 C) \   7500 o   7501 Q \   7502 o   7503 o l   ' 7504 o \   \ 7505 C) \   I 7506 C) \   \ 7507 o \   I 7508 C) \ -   \ 7509 o "   II 7510 n ll   7511 C) Il   II 7512 C) Il   II 7513 o   Il 7515 C) Il   7516 C) \   II 7517 C)   II 7520 o   Il 7521 C)   II 7560 C)   \l 7561 C) ll   II 7562 C) Il   \ 7563 o   I 7564 O Il   \ 7565 n   \ 7566 o Il   7567 C)   7568 C) ll   7570 (i) Il   7571 n Il   7572 C)   7575 C)   7576 o   I 7600 ( l)   \ 7601 C)   7602 C) Il   7603 C) Il   7604 C) Il   7605 o  No L 333/295 . 12 . 88 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg   \\ 7606 o   II 7607 o   II 7608 C)   Il 7609 o   II 7610 o   li 7611 o   ll 7612 (')   || 7613 o   II 7615 C)   ll 7616 C)   li 7617 o   II 7620 o   II 7621 o  "  II 7700 O   ll 7701 . (')   II 7702 0   Il 7703   II 7704 0) I   II 7705 o I   II 7706 o   \ 7707 o   \ 7708 0)   II 7710 o   || 7711 C)   II 7712 o   I 7715 C)   7716 C)   7720 (')   7721 (')   I 7722 (')   I 7723 (')   7725   7726 o   7727 (')   7728 C)   7730 C)   I 7731 C)   I 7732 (')   I 7735 (')   7736 C)   7740 (')   7741 C)   7742 o   7745 C)   7746 C)  No L 333/30 Official Journal of the European Communities 5 . 12 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   7747 (')   7750 0)   7751 o   7760 C)   7761 C)   7762 o   7765 C)   7766 C)   7770 o   I 7771 O   \ 7780 O 528,50  I 7781 0) 528,50  7785 O 528,50  I 7786 o 528,50  II 7800 \   || 7801 \   li 7810 \ 626,24  II 7811 ll 626,24 l  7812 Il 626,24  II 7815 II 626,24  7816 II 626,24  ll 7817 Il\ 626,24  Il 7820 II   li 7821   II 7830 II 626,24  7831 626,24  \ 7840 II\   I 7841   I 7860 Il  -- 7861 li   7900 o  l  I 7901 o  \  \ 7910 o 639,79  7911 (') 639,79  7912 C) 639,79 \  7915 o 639,79  7916 o 639,79  7917 o 639,79  7920 o \   7921 C)   7930 C) \ 639,79  7931 C) 639,79  7940 C)   7941 C) \   7960 C)  5 . 12 . 88 Official Journal of the European Communities No L 333/31 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ ||llI  100 kg   || 7961 o  Amounts to be deducted 51xx I 6,78  \ 52xx I 14,33  I 53xx 22,94  I 54xx I 30,82  I 55xx I 45,15  I 56xx \ 67,10  570x I 102,82  I 571x I 102,82  I 572x I 142,41  I 573x \ 142,41  574x \ 183,10  \ 575x \ 183,10  576x \ 223,78  577x \ 223,78  578x l 264,47  59xx I 6,78 Amounts to be deducted _ 61xx I 5,73  I 62xx \ 12,12  63xx \ 19,39  64xx I 26,05  65xx \ 38,17  \ 66xx \ 56,72  \ 670x \ 86,93  \ 671x \ 86,93  \ 672x \ 120,39  I 673x \ 120,39  \ 674x \ 154,79  \ 675x \ 154,79  \ 676x \ 189,19  677x \ 189,19  I 678x \ 223,59  69xx I 5,73 No L 333/32 Official Journal of the European Communities 5 . 12 . 88 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 16/ of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 5 . 12 . 88 Official Journal of the European Communities No L 333/33 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,021 1,055 1,010 1,375 1,020 0,990  Milk and milk products   1,091   1,055 1,035 1,375 1,035 0,990  Pigmeat  1,027   1,016  1,225 1,021   Sugar   1,107   1,055 1,035 1,216 1,036  1,012  Cereals   1,107   1,065 1,035 1,216 1,036   Eggs and poultry and albumins   1,056   1,020  1,298    Wine  Il IlIl 1,026 1,010 1,181 II   Processed products (Regulation II||\\IIIlII IIIIIl (EEC) No 3033/80): llIlllIlIlIlll IlII  to be applied to charges   1,091   1,055 1,035 1,375 . 1,035 0,990 1,012  to be applied to refunds : llIlllIIIIIlll Il  cereals   1,107   1,065 1,035 1,216 1,036   milk   1,091   1,055 1,035 1,375 1,035 0,990  sugar   1,107   1,055 1,035 1,216 1,036 -   Jams and marmalades IlIlllIlIlIl IIIlIl (Regulation (EEC) No 426/86)   1,107   """   1,216    Olive oil sector   1,022     1,131    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 I 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM 0,135710 3,17925 2,67895 FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1,18676  £ 0,0426860  0,842633 Lit  2 342,69 1 974,02 Dr 11,1816 261,950 220,728 Esc 11,1908 262,166 220,910 Pta 8,82500 206,742 174,208